DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/745,302 filed 05/16/2022. Claims 1-14 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11373212 (hereafter Pat. 212). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope and are anticipated by the claims of Pat. 212 as demonstrated below:
As per claim 1:
A method for providing enriched requests for advertising opportunities to marketers, wherein advertisements reach at least one of a plurality of mobile internet enabled devices, the method comprising: 
receiving a request for advertising content from at least one of a plurality of publisher servers, wherein the request for advertising content is generated in response to an advertising opportunity on the at least one of the plurality of mobile internet enabled devices; (See Pat. 212 Claim 1, “receiving a request for advertising content from at least one of a plurality of publisher servers, wherein the request for advertising content is generated in response to the advertising opportunity on the at least one of the plurality of internet enabled devices;)
using a data enrichment server to analyze and index attribute data associated with the at least one of the plurality of mobile internet enabled devices, the attribute data comprising information relative to a plurality of publisher attributes and including data points associated with a plurality of mobile applications; (See Pat. 212 Claim 1, “using a data enrichment server to analyze and index the attribute data associated with the location of the at least one of the plurality of mobile internet enabled devices to form data sets, wherein compiling publicly available attribute data and the analyzing and indexing the attribute data is performed by a data indexing application configured on the data enrichment server, wherein the attribute data comprises information relative to a plurality of publisher attributes,”)
mapping the plurality of mobile applications to identify and match mobile applications occurring between multiple application stores; (See Pat. 212 Claim 1, “mapping the plurality of mobile applications to identify and match mobile applications that occur between multiple application stores;”)
appending the attribute data to the request for advertising content; and (See Pat. 212 Claim 1, “appending the data sets to the request for advertising content for the at least one of the plurality of mobile internet enabled devices;”)
presenting the request for advertisement content with the appended attribute data to at least one marketer server. (See Pat. 212 Claim 1, “resenting the request for advertisement content with the appended data sets to at least one marketer server before the at least one marketer server determines whether to bid on the request,”)

Non-Obvious Subject Matter
As currently claimed, the invention is directed towards the managing of advertisement requests from publishers for populating advertisement opportunities. As currently claimed, the invention receives a request from a publisher server for advertisement on a presentation opportunity at a mobile device. The invention uses a data enrichment server which analyzes and indexes attribute information associated with the mobile device including information regarding the publisher and mobile applications of the mobile device. The invention further maps the mobile applications across a plurality of application stores. The invention appends the determined attribute data to the advertisement request and presents the request to advertiser/marketer servers. 
The Examiner notes as currently claimed, the invention includes limitations similar to Parent Application 15/059,645, including the utilization of an enrichment server to append attribute information to advertisement requests, managing the request between publisher and advertisers, and the attribute information including publisher related information, mobile application information, and information from a plurality of application stores. The Examiner as previously discussed, while references such as Oh, Levkovitz, Jones, Chatter, Wang, and Mark teaches individual elements of the claimed invention such as organizing mobile device information, utilizing application information and category, and mapping of mobile applications across multiple application stores.
Upon further search and consideration, the Examiner notes the following reference(s):
Li et al. (US 20140019456 A1), which talks about certifying applications, teaches the concept of associating applications across multiple application stores. 
Although Li teaches this concept, Li fails to address the lack of motivation to combine with Oh, Levkovitz, Jones, and Chatter as discussed in the parent application. As such, the Examiner has determined the claimed invention to be non-obvious over the prior art.
The Examiner further notes the invention is further determined to be patent eligible. Similar to Parent Application 15/059,645, while the present invention is directed towards the managing of commercial interactions between multiple parties, the invention is determined to be significantly more as the claimed invention address specific problems arising from the internet technology of mobile advertising (See Parent Application 15/059,645 Arguments dated 11/18/2019). As such, the Examiner has determined the claimed invention to be patent eligible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622